      Case 1:20-cv-00484-JGK-DCF Document 36 Filed 04/17/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

JANE DOE,

                              Plaintiff,
              v.                                          Case No. 1:20-cv-00484-JGK-DCF

DARREN K. INDYKE and RICHARD D. KAHN in
their capacities as the executors of the ESTATE OF
JEFFREY EDWARD EPSTEIN and GHISLAINE
MAXWELL, an individual,
                              Defendants.


                   NOTICE OF CO-EXECUTORS’ MOTION TO DISMISS

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and all prior

pleadings and proceedings in this action, Defendants Darren K. Indyke and Richard D. Kahn, as

Co-Executors of the estate of Jeffrey E. Epstein, will move this Court before the Hon. John G.

Koeltl, United States District Judge, at the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, NY 10007, at a time to be scheduled by this Court, for an Order,

pursuant to Federal Rule of Civil Procedure 12(b)(6), to dismiss with prejudice Counts I-IV in

Plaintiff Jane Doe’s (“Plaintiff”) Complaint (ECF Doc. 9) to the extent they are time-barred, Count

V in its entirety, and Plaintiff’s demand for punitive damages against them.


Dated: New York, New York
       April 17, 2020
                                                   By: /s/ Bennet J. Moskowitz
                                                      Bennet J. Moskowitz
                                                      TROUTMAN SANDERS LLP
                                                      875 Third Avenue
                                                      New York, New York 10022

                                                      Attorneys for Co-Executors
